Citation Nr: 0921563	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-27 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee arthritis, prior to January 2, 2008.

2.  Entitlement to an evaluation in excess of 20 percent for 
right knee arthritis, from January 2, 2008.

3.  Entitlement to service connection for left knee 
arthritis, to include on a secondary basis. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Regional 
Office (RO) that that confirmed and continued the 10 percent 
evaluation in effect for right knee arthritis and denied the 
Veteran's claim for service connection for left knee 
arthritis.  Based on the receipt of additional evidence, the 
RO, by rating action dated September 2008, assigned a 20 
percent evaluation for right knee arthritis, effective 
January 2, 2008.

The issue of entitlement to service connection for left knee 
arthritis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to January 2, 2008, the Veteran's right knee 
disability was manifested by pain, with flexion limited to 90 
degrees at worst and extension limited to 0 degrees; and the 
preponderance of the evidence fails to establish recurrent 
subluxation or lateral instability in the right knee joint.

3.  From January 2, 2008, the Veteran's right knee disability 
is manifested by pain, with flexion limited to 30 degrees, 
and pain beginning at 30 degrees; and the evidence 
establishes no worse than slight instability in the right 
knee joint.
CONCLUSIONS OF LAW

1.  Prior to January 2, 2008, the criteria for an evaluation 
in excess of 10 percent for right knee arthritis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 
5260, and 5261 (2008).

2.  From January 2, 2008, the criteria for an evaluation in 
excess of 20 percent for right knee arthritis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5260, 
and 5261 (2008).

3.  The criteria for a separate 10 percent evaluation for 
instability of the right knee have been met effective January 
2, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In a July 2005 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate her claim 
for an increased rating, including evidence from medical 
providers, statements from others who could describe their 
observations of her disability level, and her own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by her disabilities.  The letter informed 
the Veteran of what information and evidence she must submit 
and what information and evidence will be obtained by VA.  In 
addition, a May 2006 letter, a September 2006 letter, and an 
April 2008 letter each further advised the Veteran of the 
necessity of providing medical or lay evidence demonstrating 
the nature and symptoms of her condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on her employment.  The May 2006, September 2006, 
and April 2008 letters also provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to a higher rating.  Finally, the May 2006 and September 2006 
letters advised the Veteran of how the VA assigns an 
effective date and the type of evidence which impacts such.  
The case was last readjudicated in September 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the reports 
of VA examinations and private treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Appellant was notified and aware of 
the evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The June 2007 statement of the case 
provided the relevant rating criteria for evaluating her 
right knee disability.  The Veteran has been an active 
participant in the claims process by responding to notices, 
providing testimony at a hearing before the undersigned, and 
submitting medical evidence.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Sanders, supra; Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Id. at 594.  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2008).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II (2008).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees; a 10 percent 
evaluation if flexion limited to 45 degrees; a 20 percent 
evaluation if flexion is limited to 30 degrees; and a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees; a 10 percent 
evaluation if extension is limited to 10 degrees; a 20 
percent evaluation if extension is limited to 15 degrees; a 
30 percent evaluation if extension is limited to 20 degrees; 
a 40 percent evaluation if extension is limited to 30 
degrees; and a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is knee impairment with slight recurrent 
subluxation or lateral instability, a 20 percent rating when 
there is knee impairment with moderate recurrent subluxation 
or lateral instability, or a 30 percent evaluation for knee 
impairment with severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.  The schedule of ratings 
does not define the terms "slight," "moderate," and "severe;" 
rather than applying a mechanical formula to make a 
determination, the Board evaluates all of the evidence such 
that decisions are "equitable and just."  38 C.F.R. § 4.6 
(2008).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 need not 
be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  

VA's General Counsel has more recently held that separate 
ratings under Diagnostic Code 5260 (leg, limitation of 
flexion) and Diagnostic Code 5261 (leg, limitation of 
extension) may be assigned for disability of the same joint.  
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that she is entitled to an increased 
rating for right knee arthritis.  Such disability has been 
rated as 10 percent disabling prior to January 2, 2008, and 
20 percent disabling from January 2, 2008, under 38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

Prior to January 2, 2008

The Veteran was afforded a VA joints examination in May 2005.  
She reported that she had undergone a right knee arthroscopy 
in 2003 for pain.  She said that she did not require 
assistive aids for walking and there were no functional 
limitations on standing.  She said there were functional 
limitations on walking and that she can walk a half mile.  
With regards to joint symptoms, she reported no deformity, 
giving way, instability, episodes of dislocation or 
subluxation, locking episodes or effusion of the right knee.  
She said she did experience pain, stiffness, and weakness in 
the right knee.  Upon physical examination, the examiner 
noted that the gait favors the right knee.  There was no 
evidence of abnormal weight bearing.  Range of motion summary 
with regards to flexion indicated that active range of motion 
against gravity was from 0 to 110 degrees, and passive range 
of motion was from 0 to 110 degrees.  There was no additional 
limitation of motion on repetitive use.  The examiner noted 
the right knee conditions to be bony joint enlargement, 
bursitis, crepitus, painful movement, and abnormal motion.  
In the summary of general joint conditions, the examiner's 
findings were negative for bumps consistent with Osgood-
Schlatters disease, mass behind knee, instability, patellar 
abnormality, effusion, dislocation and locking.  There 
examiner did note crepitation, clicks or snaps, grinding, 
meniscus abnormality, and that meniscus was surgically 
absent.  In the summary of general joint conditions, the 
examiner stated that for flexion, both active motion against 
gravity and passive range of motion were from 0 to 100 
degrees with no additional limitation of motion on repetitive 
use.  The diagnosis or etiology of the problem was arthritis.  

The general occupation effect was noted to be significant and 
the impact on occupational activities included decreased 
mobility, weakness, or fatigue.  The examiner reported that 
the right knee disability has a moderate effect on exercise, 
a mild effect on chores, and no effect on shopping, sports, 
recreation, traveling, and feeding.  The impression of X-rays 
of the right knee was that there was moderately severe 
tricompartmental degenerative osteoarthritic change, and no 
fracture, dislocation, or effusion.              

A December 2005 report from a private physician indicates a 
diagnosis of degenerative joint disease.  X-rays showed that 
the right knee had lateral and patellofemoral osteoarthritic 
changes and a very small knee joint effusion.  The impression 
was osteoarthritic changes.  The Veteran reported aching pain 
and occasional swelling in both knees and that it hurts to go 
up and down stairs.  Upon examination, the Veteran was alert 
and in no acute distress.  The physician noted valgus 
alignment of the right knee.  She had mild soft tissue 
swelling without warmth, erythema or rash around the right 
knee.  She had 0 to 100 degrees range of motion in the knees 
with crepitus.  The Veteran had 2/4 patellar mobility.  Mild 
tenderness was noted around the medial and lateral 
compartments.  She was stable to ligamentous testing.  No 
calf tenderness or swelling was observed.  The assessment 
included degenerative joint disease of the right knee.  The 
plan was to continue medication and the physician said that 
he would like for the Veteran to work with the physical 
therapist on hip and knee range of motion and strengthening 
exercises.     

The Veteran was seen by another private physician in July 
2006.  She reported a history of having had surgery on her 
right knee in 2004 for arthroscopy.  She complained that it 
hurts to do anything.  She said her knees pop and ache and it 
hurts to get up and down and to walk.  She said she does not 
have any frank locking, but that the right knee does 
occasionally feel like it goes out of place and she has to 
wiggle it around a little bit.  X-rays of the right knee 
showed valgus alignment and some lateral compartment 
narrowing of the right knee with subchondral sclerosis of the 
tibia.  They were negative for bone on bone contact.  Both 
patellofemoral joints were laterally tilted.  Upon 
examination the physician observed that the Veteran has poor 
quad tone.  There was valgus knee alignment of approximately 
6 degrees with crepitus in the right knee that is severe.  
Right knee patella compress test was severely painful.  She 
had severe medial joint line tenderness bilaterally.  The 
right knee had passive range of motion of 0 to 80 degrees 
before she started inhibiting due to pain and would not allow 
the physician to flex her past 90 degrees.  The physician 
noted that the Veteran guarded the knee substantially on 
examination.  The impression was right knee lateral 
compartment joint space narrowing, some chondromalacia of the 
patella, patellofemoral maltracking, valgus alignment, and 
possible loose body or meniscal tear.  The physician stated 
that the Veteran needs phase I arthritis management and that 
she definitely needs to focus on rehabilitation as the 
cornerstone of her improvement.  Magnetic resonance imaging 
of the right knee in July 2006 revealed severe 
chondromalacia, moderate joint effusion, and that the 
cruciate and collateral ligaments were intact.

The Veteran underwent another VA joints examination in April 
2007.  She said she did not need assistive aids for walking, 
and that there were no constitutional symptoms of arthritis 
or incapacitating episodes of arthritis.  She said that there 
were functional limitations on standing and walking and that 
she was able to stand for 15 to 30 minutes and walk for 1/4 
mile.  She reported the joint symptoms to be pain, stiffness, 
and weakness.  She denied flare-ups of joint disease or 
inflammation.  Upon physical examination, there was no 
evidence of abnormal weight bearing.  Range of motion for 
flexion of the right knee was 0 to 90 degrees for active 
motion against gravity and passive range of motion.  Pain 
reportedly began at 0 degrees.  Range of motion for extension 
of the right knee was 90 to 0 degrees for active motion 
against gravity and passive range of motion.  It was noted 
that pain began at 90 degrees.  There was no additional 
limitation of motion on repetitive use.  The examiner found 
no loss of a bone or part of a bone, inflammatory arthritis, 
or joint ankylosis.  The examiner noted that the conditions 
included bony joint enlargement, tenderness, and painful 
movement.  The examiner found no bumps consistent with 
Osgood-Schlatters disease, mass behind knee, instability, 
patellar abnormality, or meniscus abnormality.  The examiner 
did observe crepitation, clicks or snaps, and grinding.  X-
rays revealed moderately severe tricompartmental degenerative 
osteoarthritic change in the right knee.  There was no 
fracture, dislocation, or effusion.  The diagnosis was 
traumatic arthritis of the right knee.  

The general occupational effect was evaluated as significant 
and the impact of the right knee disability on occupational 
activities was that it caused problems with lifting and 
carrying.  The examiner stated that the Veteran was assigned 
different work duties.  The examiner also said that the right 
knee disability prevents exercise, sports, and recreation, 
has a severe effect on chores and shopping, a moderate effect 
on traveling and bathing, a mild effect on dressing, and no 
effect on feeding, toileting, and grooming.           

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that prior to January 2, 2008, the Veteran's 
right knee arthritis is appropriately evaluated as 10 percent 
disabling.  The objective findings of record do not reflect 
limitation of motion of the right leg to 30 degrees of 
flexion or 15 degrees of extension to warrant a rating in 
excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2008).  In this regard, prior to January 2, 2008, 
the Veteran's right knee flexion has been shown to be, at 
worst, 90 degrees and her right knee extension has been shown 
to be 0 degrees.  Indeed, her range of motion prior to 
January 2, 2008 does not support compensable ratings under 
Diagnostic Codes 5260 and 5261.  Thus, the 10 percent rating 
presently assigned already takes into account her painful 
motion.  Further, the medical evidence of record does not 
demonstrate additional limitation of motion in response to 
repetitive motion that would support an increased evaluation.  
See DeLuca, supra; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 
4.45, 4.59 (2008).

With respect to Diagnostic Code 5257, although the Veteran 
has subjective complaints that the right knee does 
occasionally feel like it goes out of place, the medical 
evidence has failed to objectively document recurrent 
subluxation or lateral instability in the right knee.  
Therefore, the Board concludes that prior to January 2, 2008, 
the Veteran's left knee disability does not warrant a higher 
evaluation or separate compensable rating under that 
Diagnostic Code.  


From January 2, 2008

The Veteran sought treatment from a private physician on 
January 2, 2008 for her right knee, which she reported she 
had recently struck in a fall.  Upon physical examination, 
the physician observed that she was limping badly and holding 
it externally rotated and extended during the gait cycle.  
She had no effusion.  She was very tender over the lateral 
compartment of the knee to palpitation.  The physician noted 
that she had palpable lateral osteophytes and increased scar 
tissue from a previous arthroscopy around the medial and 
lateral portals.  She had a 5 degree flexion contracture and 
flexion to about 30 degrees.  X-rays of the right knee showed 
lateral compartment bone on bone contact with impingement of 
the tibial spines in the notch, medial compartment wear, and 
moderate patellofemoral wear.  The impression was right knee 
lateral compartment osteoarthritis.  The physician said that 
he injected the right knee.  He stated his belief that her 
right knee will only be amendable to a knee replacement 
surgically, but if he determines after the injection that she 
has some sort of locking phenomenon occurring, then 
arthroscopy might be appropriate.   

The Veteran submitted to another VA joints examination in 
September 2008.  She reported that her current treatment for 
her right knee disability was medication.  She said that she 
requires a cane for walking, which she always uses.  She said 
that she has functional limitations on standing and walking 
such that she is unable to stand for more than a few minutes 
and can walk 1/4 mile.  She reported her joint symptoms to be 
giving way, pain, stiffness, locking episodes one to three 
times a month, and effusion two to three times.  She denied 
deformity, instability, weakness, episodes of dislocation or 
subluxation, and flare-ups of joint disease.  Upon 
examination, the examiner observed that her gait was antalgic 
and there was evidence of abnormal weight bearing.  There was 
no callus formation or skin breakdown, but abnormal shoe wear 
pattern was noted with increased wear on the outside edge of 
the heel.  Range of motion for flexion was 0 to 30 degrees 
for both active motion against gravity and passive range of 
motion.  Pain began at 30 degrees.  There was no additional 
limitation of motion on repetitive use.  The examiner noted 
significant resistance to passive range of motion and minimal 
effort on active range of motion.  There was no joint 
ankylosis.  The examiner described the condition as 
tenderness and painful movement.  Clicks and snaps were 
observed, but the findings were negative for bumps consistent 
with Osgood-Schlatters disease, crepitation, mass behind 
knee, grinding, instability, patellar abnormality, meniscus 
abnormality, other tendon or bursa, and other knee 
abnormality.  The diagnosis or etiology of the problem was 
tricompartmental degenerative osteoarthritis of the right 
knee.  There were significant general occupational effects 
with increased absenteeism.  The examiner reported that the 
Veteran has missed work twice because the knee reportedly 
"popped out."  The examiner also noted that the Veteran 
cannot lift and has trouble with certain exercises.  

During a hearing before the undersigned in March 2009, the 
Veteran testified that her private physician suggested that 
she have a total knee replacement for her right knee.  She 
said that she must return to the physician to arrange to have 
it done, but that she wants to wait until school is out so 
that it does not interfere with her employment, so she will 
probably try to schedule it in the summer.  She described the 
physical demands of her position and said that it requires 
her to walk, run, stand and remain on the move as she cleans 
bathrooms and floors.  She said that she experiences pain 
when she is walking or standing too long, and that the right 
knee will "pop out."  She said she does have instability 
and giving way.  She explained that she sometimes has to grab 
something because her balance is gone and that she has fallen 
down.  She also said that her knee has gotten worse and that 
if she does not have the knee replacement she will not be 
able to work.    

In light of the evidence of record and applicable law, the 
Board finds that from January 2, 2008, the Veteran's right 
knee arthritis is appropriately evaluated as 20 percent 
disabling.  The objective findings of record do not reflect 
limitation of motion of the right knee to 15 degrees of 
flexion or 20 degrees of extension to warrant a rating in 
excess of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2008).  In this regard, from to January 2, 2008, 
the Veteran's right knee flexion has been shown to be, at 
worst, 30 degrees with a 5 degree flexion contracture, with 
pain beginning at 30 degrees.  Thus, the 20 percent rating 
presently assigned already takes into account her painful 
motion.  The September 2008 VA examiner noted significant 
resistance to passive range of motion and minimal effort on 
active range of motion.  Further, the medical evidence of 
record does not demonstrate additional limitation of motion 
in response to repetitive motion that would support an 
increased evaluation.  See DeLuca, supra; 38 C.F.R. § 4.40; 
see also 38 C.F.R. §§ 4.45, 4.59 (2008).

With respect to Diagnostic Code 5257, giving the Veteran the 
benefit of the doubt, the Board finds that the Veteran is 
entitled to a separate 10 percent rating for slight 
instability of the right knee from January 2, 2008.  Although 
during the September 2008 VA joints examination the examiner 
reported that the Veteran denied instability and episodes of 
dislocation or subluxation and the objective findings were 
negative for instability, the Board concludes that the 
evidence supports a finding of slight instability of the 
right knee.  During the same September 2008 VA examination, 
the Veteran said that she requires a cane for walking, which 
she always uses, and that her joint symptoms included giving 
way and locking episodes one to three times a month.  The 
examiner noted that the Veteran had missed work twice because 
the right knee reportedly "popped out."  In January 2008, 
the Veteran's private physician stated that he believed that 
the right knee will only be amenable to a knee replacement 
surgically.  At the March 2009 hearing before the 
undersigned, the Veteran said that her private physician 
suggested that she have a total knee replacement for her 
right knee and that she will probably schedule the procedure 
sometimes this summer.  She related that the right knee will 
"pop out" and that she sometimes must grab something 
because she loses her balance and that she has fallen down.  
She also asserted that her right knee disability has 
increased in severity and that without a knee replacement she 
will not be able to work. Therefore, the Board concludes that 
resolving doubt in favor of the Veteran, the evidence 
indicates that the Veteran's right knee disability warrants a 
separate 10 percent rating for slight instability under 
Diagnostic Code 5257.  
   
However, the preponderance of the medical evidence of record 
is against an evaluation in excess of 10 percent under 
Diagnostic Code 5257.  As discussed above, during the 
September 2008 VA joints examination the examiner reported 
that the Veteran denied instability and episodes of 
dislocation or subluxation and the objective findings were 
negative for instability.  As such, the Board finds that the 
10 percent evaluation being assigned under Diagnostic Code 
5257 adequately addresses the level of impairment resulting 
from instability caused by the Veteran's right knee 
disability.

Additionally, as the medical evidence has not demonstrated 
that extension has been limited to a compensable degree, even 
when considering complaints of pain, separate evaluations for 
limitation of extension and flexion are not warranted.  See 
VAOPGCPREC 9-2004.  Accordingly, the Board finds that 
separate ratings are not warranted under Diagnostic Codes 
5260 and 5261 from January 2, 2008.

The Board also points out that no other diagnostic code 
provides a basis for assignment of a higher rating for 
disabilities of the right knee, either prior to or from 
January 2, 2008.  Disabilities of the knee and leg are rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263; however, 
several of these diagnostic codes are simply not applicable 
to the Veteran's service-connected right knee disability.  It 
is neither contended nor shown that the Veteran's service 
connected right knee disability involves ankylosis, 
dislocated semilunar cartilage, symptomatic removal of 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum.  As such, increased ratings under any of the 
diagnostic codes rating these conditions are not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 
5263.

In summary, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
right knee arthritis under Diagnostic Code 5260, which is 
appropriately evaluated as 10 percent disabling prior to 
January 2, 2008, and 20 percent disabling from January 2, 
2008.  However, the evidence supports a separate 10 percent 
evaluation for impairment resulting from instability of the 
right knee from January 2, 2008.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, her 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  As 
the preponderance of the evidence is against the Veteran's 
claim for an increased rating under Diagnostic Code 5260, 
that doctrine is only applicable with regard to portion of 
the instant appeal pertaining to the grant of the 10 percent 
evaluation under Diagnostic Code 5257, as discussed above.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 10 percent for right knee 
arthritis, prior to January 2, 2008, is denied.

An evaluation in excess of 20 percent for right knee 
arthritis, from January 2, 2008, is denied.

A separate 10 percent rating effective January 2, 2008 for 
slight impairment of the right knee is granted, subject to 
the provisions governing the award of monetary benefits.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim for service connection for left knee arthritis.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The Veteran contends that her current left knee arthritis is 
related to active service.  In a December 2005 statement in 
support of claim, the Veteran claimed service connection for 
her left knee disability as secondary to her service-
connected right knee arthritis.  At a hearing before the 
undersigned, the Veteran testified that she injured her left 
knee while on active duty when she fell out of a deuce and a 
half vehicle and landed on her hands and knees during a field 
exercise in Germany.  She said that she busted her right knee 
open and her left knee swelled up.  She reported that she was 
treated at the dispensary in Würzburg, Germany, but they 
primarily worked on her right knee.  She stated that her left 
knee initially wasn't as bad as her right knee, that she was 
experiencing some aches and pains, but that over the years it 
has gotten worse and now it aches really bad.    

Service treatment records indicate that the Veteran did seek 
treatment for a left knee complaint on several occasions, but 
that she may have had a pre-existing knee problem when she 
entered service.  During the July 1979 entrance examination, 
the Veteran did not report a history of left knee problems.  
She denied having a "trick" or locked knee, swollen or 
painful joints, bone or joint deformity, or arthritis.  The 
lower extremities were evaluated as normal upon clinical 
examination.  

The Veteran was first treated for complaints of left knee 
pain in October 1979.  She reported that there was no history 
of trauma to the left knee and that the pain had been present 
for two days.  Upon examination, the examiner stated that she 
had full range of motion of the left knee and there was no 
crepitates or effusion.  She also had increased medial joint 
line tenderness.  An X-ray taken of the left knee was 
evaluated as normal.  It was noted the following month that 
she had a resolving left knee strain.  In October 1980 the 
Veteran complained of both knees giving out.  At that time 
she reported that she had water drawn off both knees just 
before joining the service and at Christmas 1979.  No 
diagnosis was provided.  Later in October 1980, the Veteran 
again complained of pain in the knees which she reported had 
been present for three weeks.  She said that sometimes her 
knees give out and that she had fluid on her knees drawn out 
about three times when she was at home.  The examiner stated 
that movement was normal and that it was possible that the 
Veteran had fluid on the knee again.  No diagnosis was 
provided.  In June 1985, the Veteran was seen for left knee 
pain that she reported having experienced for the previous 
two weeks.  The assessment was knee pain, suspect 
chondromalacia patellae.  When examined prior to separation 
in April 1990, the Veteran reported a history of "trick" or 
locked knee, but upon examination the lower extremities were 
evaluated as normal.

The first indication of a left knee problem following service 
was in July of 1999.  The Veteran was treated by a private 
physician for a left knee problem.  She reported that she 
fell at work and landed on her left knee and right shoulder.  
X-rays of the left knee were negative and the impression was 
blunt trauma with contusion to the left knee.  During a May 
2005 VA joints examination, the Veteran reported that the 
pain in her left knee started three months after surgery on 
the right knee in 2003.  She denied any specific injury to 
her left knee, although she did report having fallen on her 
right knee while in the military in 1990.  The diagnosis was 
arthritis of the left knee and the impression after X-rays 
was mild tricompartmental degenerative change in the left 
knee.  The examiner did not opine as to the relationship 
between the Veteran's current left knee disability and active 
service or her service-connected right knee disability.  In 
December 2005 the Veteran reported to a private physician 
that she fell on her knees in the Army and has had aching 
pain in both knees since then.  In July 2006 she related to 
another private physician that she has had long standing 
bilateral knee pain after falling out of a duce in the 
military.  During an April 2007 VA joints examination, the 
Veteran reported that around 1983 or 1984, she was unsure 
about the time, she fell off a truck and landed on both 
knees.  

The Veteran was afforded another VA joints examination in 
September 2008, but the left knee was not examined.  Although 
the Veteran has submitted to several VA examinations, a nexus 
opinion has not been provided regarding any possible 
relationship between the current left knee disability and 
active service or her service-connected right knee 
disability.      

It is unclear when the onset of the Veteran's current left 
knee disability occurred because the Veteran has provided 
varying reports regarding the history of such disability.  
The service treatment records raised the issue of whether the 
Veteran had a left knee disability that preexisted service, 
based on reports from the Veteran of having water drawn from 
it prior to service.  However, the Veteran was also treated 
for complaints of a left knee problem several times during 
active service, and the record reflects the existence of a 
current left knee disability.        

In light of the above, the Board finds that it is necessary 
to afford the Veteran another VA examination to determine 
whether the current left knee disability is etiologically 
related to the Veteran's military service, on either a direct 
basis or as being secondary to the service-connected 
disability of arthritis of the right knee.  See 38 C.F.R. § 
3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
she furnish the names, addresses, and 
dates of treatment from all medical 
providers who have treated her for a left 
knee disability prior to her entrance into 
service and since her discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran which are not 
already contained in the claims file.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature of any current left knee disability 
and to provide an opinion as to its 
possible relationship to service.  The 
Veteran's claims file must be made 
available to and be reviewed by the 
examiner.  The examiner is requested to 
provide an opinion at to whether there is 
clear and unmistakable evidence both that 
the Veteran's left knee disability 
preexisted service and, if so, whether any 
in-service increase in severity of the 
preservice condition clearly and 
unmistakably was due to its  natural 
progression.  

If a left knee condition was not present 
prior to service, the examiner should 
opine as to whether it is more likely, 
less likely, or at least as likely as not 
(50 percent probability or greater) that 
any current left knee disability is 
related to the Veteran's military service 
or was caused or aggravated by the 
service-connected right knee disability.  
If a service-connected disability 
aggravated the left knee disability, the 
examiner should specify, if possible, the 
extent to which the disability was 
aggravated.  All necessary tests should be 
performed.  The rationale for any opinion 
expressed should be set forth.  

3.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, she and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


